ITEMID: 001-97930
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF TOMISLAV JOVANOVSKI v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA" (No.1)
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1951 and lives in Bitola.
5. On 9 November 1987 the applicant entered into an agreement with Mr V.G. (“the defendant”) under which the latter had agreed to produce and install some furniture in the applicant's house. The applicant made an advance payment.
6. On 12 April 1993 the applicant claimed annulment of the agreement since the defendant had not complied with it.
7. On 1 February 1994 the applicant specified his claim and sought compensation.
8. On 16 June 1995 the applicant lodged another compensation claim on a different ground. On the same date, the then Bitola Municipal Court (“the first-instance court”) ruled partly in favour of the applicant ordering a cross-cancellation of debts (пребивање). It made no decision in respect of the applicant's compensation claim since it had not been specified. On 26 March 1996 the Bitola Court of Appeal confirmed the decision on the merits and quashed it in respect of the trial costs.
9. After the defendant died, the first-instance court invited defendant's heirs (“the heirs”) to submit a court decision recognising them as his successors.
10. On 10 March 1997 the applicant successfully requested removal of the judge.
11. On 8 December 1998 the applicant further specified his claim.
12. After one hearing being adjourned due to the applicant's absence, the first-instance court dismissed the applicant's compensation claim on 19 January 2000. This decision was confirmed on the merits by the Bitola Court of Appeal's decision of 26 October 2000. On 10 April 2003 the Supreme Court dismissed the applicant's appeal on points of law of 31 March 2001. This latter decision was served on the applicant on 25 August 2003.
13. The applicant's dismissal was annulled by a decision of the Bitola Court of Appeal of 16 October 1997. He was reinstated on 7 November 1997.
14. On an unspecified date in 1998, the applicant brought an action against his employer claiming compensation for the unlawful dismissal.
15. On 8 December 2000 the first-instance court ruled partly in his favour. This decision was upheld by the Bitola Court of Appeal and the Supreme Court with decisions of 22 May 2001 and 13 March 2003, respectively. This latter decision was served on the applicant on 13 June 2003.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
